Citation Nr: 0501892
Decision Date: 01/26/05	Archive Date: 03/14/05

DOCKET NO. 01-06 851                        DATE JAN 26 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the cervical spine.

2. Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for residuals of frostbite.

5. Entitlement to an initial compensable disability rating for residuals of a fractured right mandible.

REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The veteran had active service from July 1947 to July 1950, and from August 1951 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2001. At that time, the Board remanded the case to the RO for additional development. Issues that were on appeal at the time of the October 2001 Board remand included service connection for bilateral hearing loss and tinnitus. A rating decision dated in September 2004 granted service connection for bilateral hearing loss and tinnitus, respectively evaluated as 10 percent disabling. The aforementioned issues are no longer in appellate status before the Board.

Pursuant to an October 2004 motion and the Board's granting thereof, this case has been advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

The claims of whether new and material evidence has been received to reopen service connection for arthritis of the cervical spine, and entitlement to an initial compensable disability rating for residuals of a fractured right mandible are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2 


FINDINGS OF FACT

1. A rating decision dated in July 1991 denied service connection for hypertension; the rating decision became final in the absence of a timely filed notice of disagreement and substantive appeal.

2. The evidence that has been received since the July 1991 rating decision denial is not cumulative and redundant and is so significant that it must be considered to decide fairly the merits of the veteran's claim of entitlement to service connection for hypertension.

3. Hypertension and diabetes mellitus are not shown during service or to a compensable degree within one year after service, and are not shown to be etiologically related to the veteran's period of military service nor are they proximately due to or the result of or aggravated by a service-connected disability.

4. Residuals of frostbite are not shown.

CONCLUSIONS OF LAW

1. The July 1991 rating decision denial of service connection for hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the July 1991 rating decision, which denied the veteran's claim for service connection for hypertension as secondary to medications prescribed for service-connected gout, is new and material and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3. Hypertension is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, III 0, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

- 3 


4. Diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been so incurred; and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103,5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

5. Residuals of frostbite were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9,2000, the President of the United States signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This legislation provides, among other things, for notice and assistance to claimants under certain circumstances. VA has issued rules to amend adjudication regulations to implement the provisions of VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

In Pelegrini v. Principi, 18 Vet. App.112 (2004) (Pelegrini II), which replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 1), the Court of Appeals for Veterans' Claims (Court) held that a VCAA notice must be provided to a claimant before the "initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." VCAA notice was not provided to the veteran before the RO decision that is the subject of this appeal. However, the original RO decision that is the subject of this appeal was entered in December 1998, before the enactment of VCAA. Obviously, VA could not have informed the veteran of law that did not yet exist. Moreover, in Pelegrini II, the Court also made it clear that where, as in this case, notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice complying with section 5103(a); § 3.159(b)(1) because an initial RO decision had already occurred.

-4


In addition, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appe11ant; the Court noted that the doctrine of harmless error is to be used only "when a mistake of the administrative body is one that clearly had no bearing on the procedure used or the substance of decision reached'" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967) (emphasis added)). See also 38 D.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for the notice requirements contained in 38 D.S.C. § 5103(a) from the general statutory command set forth in section 7261 (b )(2) that the Veterans Claims Court sha11 "take due account of the rule of prejudicial error.")

In the present case, substantially complete applications for the issues on appeal were received in March and May 1998. Thereafter, in a rating decision dated in December 1998 the issues were denied. Only after that rating action was promulgated did the AOJ, in February 2001 provide notice to the veteran regarding what information and evidence is needed to substantiate the claim, as wen as what information and evidence must be submitted by the claimant, what information and evidence wi]] be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claims. Notice of the VCAA requirements were also included in the May 2001 Statement of the Case, a September 2002 letter from the RO, and in the April 2004 Supplemental Statement of the Case.

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the veteran was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the veteran's case to the Board, and the content of the notice fu11y complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). After the notice was provided, the case was adjudicated and Statements of the Case were provided to the veteran. The veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, not withstanding Pelegrini, to decide the appeal would not be prejudicial error to the veteran.

- 5 


Concerning the veteran's several claims, the Board finds that there has been substantial compliance with the assistance provisions set forth in the VCAA law and regulations. The record in this case includes the veteran's service medical records, VA treatment records, and private medical records. Furthermore, the veteran has been afforded VA medical examinations to evaluate his service connected and claimed disabilities. With regard to providing assistance to the veteran it is also noted that he has been notified of the applicable laws and regulations which set forth the criteria for entitlement to increased ratings and service connection. The RO has assisted the veteran in obtaining evidence and where attempts to obtain evidence, including service medical records, have been unsuccessful he has been notified. The discussions in the rating decisions and Statements of the Cases have informed the veteran of the information and evidence necessary to warrant entitlement to the benefits sought. Considering the foregoing, the Board therefore finds that the notice requirements of the VCAA and regulations have been met.

The Board has reviewed the facts of this case in light of VCAA and the new VCAA regulations. As discussed above, VA has made all reasonable efforts to assist the veteran in the development of his claim and has notified him of the information and evidence necessary to substantiate the claim. Consequently, the case need not be referred to the veteran or his representative for further argument, as the Board's consideration of the new law and new regulations in the first instance does not prejudice him. See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24,1992).

I. Whether New and Material Evidence has been Received to Reopen the Claim of Service Connection for Hypertension.

Preliminarily, it is noted that in the April 2004 Statement of the Case, the RO determined that new and material evidence had been received to reopen the veteran's claim of service connection for hypertension, apparently in reference to a July 1991 rating decision denial of service connection for hypertension. It is

- 6 


important to note that the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also VA O.G.C. Prec. Op. No. 5-92  (Mar. 4, 1992) (published in 57 Fed. Reg. 49,744 (1992" (In appeals from decisions in which the agency of original jurisdiction denied a reopened claim for service connection after a finding of new and material evidence to reopen the claim, the Board of Veterans' Appeals has the authority to determine on a de novo basis whether the claim had been properly reopened.).

A review of the July 1991 rating decision shows that the claim of service connection for hypertension as secondary to medications prescribed for the veteran's service-connected gout was denied. It was determined that the evidence at that time did not show that hypertension or heart disease was a secondary effect of the medication for control of gout. The evidence of record at the time of the July 1991 rating included the veteran's service medical records, along with post-service private and VA medical evidence. The veteran was notified of that decision and did not file a notice of disagreement within one year of that notice.

Absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the denial of an appellant's claim and absent the filing of a substantive appeal within the remainder of that year or within 60 days of the mailing of the statement of the case, whichever is later, a rating determination is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. In order to reopen a previously and finally disallowed claim, the United States Court of Appeals for Veterans Claims (Court) has indicated that a two-step analysis is required. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Mania v. Derwinski, 1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West 12 Vet. App. 203 (1999). The first step is to determine whether new and material evidence has been presented or secured since the time that the claim was previously and finally disal1owed on any basis. It should be pointed out that, in determining whether evidence is material, "credibility of the evidence must be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Further, evidentiary assertions by the appel1ant must be accepted as true for these purposes, except where the

- 7 


evidentiary assertion is inherently incredible. King v. Brown, 5 Vet. App. 19 (1993). Lay assertions of medical causation or diagnosis do not constitute credible evidence, as laypersons are not competent to offer medical opinions. Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). If new and material evidence has been received, then the Secretary must immediately proceed to the second step, i.e., evaluating the merits of the claim, but only after ensuring that the duty to assist the claimant under 38 U.S.C.A. § 5107(a) has been fulfilled.

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The Board notes here that the provisions of38 C.F.R. § 3.156(a) were recently amended. See 66 Fed. Reg. 45620-45632 (August 29,2001). However, the amended version is only applicable to claims filed on or after August 29, 2001. The change in the regulation therefore does not impact the present case since the veteran's request to reopen was received prior to August 29, 2001.

Since the July 1991 rating decision, additional evidence has been received. Among the additional evidence received is a July 2002 statement from a private physician opining that the veteran's hypertension was secondary to gout, which is a service connected disability. This evidence is new in that it is neither cumulative nor redundant and it is material since the evidence most certainly raises a reasonable possibility of substantiating the veteran's claim of service connection for hypertension. 38 C.F.R. § 3.156(a). In this regard, in that new and material evidence has been received, the Board determines that the veteran's claim of service connection for hypertension is reopened.

Review of the file shows that the veteran has not been notified as to the standard for new and material evidence pursuant to the VCAA. He has been informed of the

- 8 


information and evidence needed to substantiate a claim for service connection, however, and the assistance VA would provide in support of such type of claim. In light of the Board's reopening of the veteran's claim, the Board finds that the failure to notify him regarding the standard for new and material evidence is harmless error.

In view of the foregoing the Board will now address the veteran's claim of service connection for hypertension on the merits.

The veteran's entire service medical records have been reviewed. These records, including numerous physical examinations for flight status, as well as his service retirement physical examination records, are entirely absent for evidence of elevated blood pressure readings, or any complaints, findings, or treatment of hypertension or cardiovascular disease.

Service medical records show that in October 1966 the veteran was treated for a history of gouty arthritis. It was indicated that Benemid had been administered.

At a VA medical examination in October 1969, an evaluation of the cardiovascular system revealed no abnormalities, and the veteran's blood pressure was normal, 136/80.

Service connection for gout was granted by the RO in a November 1969 rating.

At a VA medical examination in October 1972, it was reported that the veteran's blood pressure was elevated at 142/88. No findings referable to hypertension were reported.

Private clinical entries including, treadmill exercise tests results, and an echocardiogram from September 1986 to February 1987 show treatment for elevated blood pressure readings of 150-180/ 90-92, angina, cardiomyopathy, and hypertension. It was reported that the veteran had had high blood pressure since 1980. It was also indicated that the veteran had taken Allopurinol for treatment of gout.

- 9 


A VA hospital report dated in November 1991 shows that the veteran had a history of hypertension to 15 years. In a June 1999 VA cold injury protocol examination it was reported that the veteran was subjected to severe cold weather during service. The examiner opined that hypertension is not caused by cold weather or cold injury. VA clinical records through 2002 show treatment for essential hypertension, carotid insufficiency, and left ventricular hypertrophy.

In a July 2002 statement from a private physician, it was reported that the veteran suffered from several medical conditions to include hypertension that he believed was secondary to his gout. It was indicated that the Journal of the American Medical Association had published a report that was based on a study of 5,926 people whose uric acid levels were measured from 1971 to 1975. During an average follow-up of 16 years 1,593 deaths occurred of which nearly half were from heart disease. Associated with the physician's statement was an undated news article referencing the Journal of the American Medical Association report. The article indicated that increased levels of uric acid in the blood stream signal an increased risk of death from heart disease. It was stated that the reason for the link was unknown. It was also reported that abnormally high levels of uric acid can cause gout and kidney stones, and are linked to high blood pressure and obesity, both risk factors for heart disease.

A VA medical examination of the heart was performed in March 2003. It was indicated that the veteran reported that his hypertension and heart disease were caused by gout medications that he had used since the 1960s. It was stated that hypertension had been diagnosed in 1985. It was also reported that the veteran had been a chronic smoker since childhood with a 50-pack per year history, and that he was a moderate alcohol drinker in the past. He presently drank three beers per day. The diagnoses included hypertension with cardiovascular disease with left ventricular hypertrophy, generalized atherosclerosis, and chronic gout. The physician referred to the question of whether the veteran's service-connected gout caused hypertension and heart disease. It was stated that the veteran had other risk factors present, chronic cigarette smoking and alcohol use. The physician opined, after review of the Physicians' Desk Reference, that Benemid and Allopurinol

- 10


causing hypertension is not (at) least as 1ike1y as not, and the incidence of hypertension is less than 1 percent from Allopurinol use. It was reported that there was no mention of Bene mid causing hypertension or heart disease.

In a February 2004 VA medical report addendum, a VA physician opined that based on most recent research, an elevated uric acid level is associated with cardiovascular disease. It was stated that it was predictive for development of both hypertension and coronary artery disease, but not a causal effect of hypertension. Associated with the addendum were several medical research excerpts regarding gout, uric acid levels, and cardiovascular disease.

In an April 2004 statement a VA physician opined that after review of the claims folder it was shown that the veteran had hypertension and gout and that it was less likely than not that the veteran's hypertension was secondary to gout medication or high uric acid level. It was stated that the physician was unable give a date as to when exactly his hypertension was diagnosed but per the claims folder records, his blood pressure was 110/72 in 1953, 118/68 in 1966 and in 1986 he already had evidence of left ventricular hypertrophy per echocardiogram suggesting that his hypertension was diagnosed sometime between 1966 and 1986.

Analysis on the Merits

Service connection may be granted for a disabi1ity resulting from disease or injury incurred in or aggravated by service. 38 U. S. C.A. § § 1110, 1131. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days during a period of war or during peacetime service after December 31, 1946, and chronic diseases such as hypertension or diabetes mellitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such

- 11 


disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

It has also been determined that service connection may be granted for non-service connected disability "when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition," with compensation being paid "for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 7 Vet. App. 439 (1995). In Allen, it was held that a veteran is entitled to service connection for an increment in severity of a nonservice-connected disability attributable to a service-connected disability.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90. Dorland's Illustrated Medical Dictionary, at 635 (26th ed. 1981).

With respect to the claim of service connection for hypertension, the evidentiary record shows that the veteran's entire service medical records, including numerous physical examinations perfonned for fight duty status, as well as his retirement physical examination records, are entirely absent for any complaints, findings, or treatment of elevated blood pressure readings, hypertension or a cardiovascular disorder. Shortly after service, in October 1969, a VA physical examination report lists the veteran's blood pressure as 136/80, along with a normal cardiovascular evaluation.

The post-service medical evidence first reveals an elevated blood pressure reading of 142/88 in 1972. Subsequent clinical records show treatment for hypertension in the late 1980s with a reported history of hypertension from the late 1970s to 1980. Importantly, there is absolutely no medical evidence that specifical1y links the veteran's current hypertension to his period of service. The overall record does not

- 12 


support any reference to hypertension prior to 1972. Based on these findings it must be concluded that hypertension or a cardiovascular disorder for that matter, is not shown during service or to a compensable degree within one year after the veteran's period of service.

The veteran adamantly asserts that his hypertension is etiologically related to his service connected gout or treatment of his gout with Benemid during service and Allopurinol subsequent to service. The veteran has also claimed in the past that his hypertension is related to severe cold weather that he was subjected to while in service. Generally, lay testimony is determined to be insufficient evidence because laypersons generally lack the expertise necessary to opine on matters involving medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Notwithstanding his own assertions, in support of his claim a statement from a private physician has been received. In 2002 the physician opined that the veteran's hypertension was secondary to his service connected gout. The physician references a report from the Journal of the American Medical Association which is not of record, but apparently finds that increased uric acid levels signal an increased risk of death from heart disease. The private physician's opinion is based on the study, but his opinion is limited, and is without any rationale regarding the veteran's circumstances of hypertension and cardiovascular disease or the reported causal connection between the disorders. Also, there is not any indication the private physician utilized the veteran's claims folder for use in formulating his opinion. Further, the record reveals statements from V A clinicians that have had the opportunity to review the veteran's claims folder and associated materials. These clinicians have indicated that other than the veteran's service connected gout he has other (cardiovascular) risk factors present, including cigarette smoking and alcohol use. It is noteworthy that these risk factors or their relationship to the veteran's hypertension and heart disease were not elaborated upon, discussed or mentioned in the private physician's opinion regarding the causal connection between the veteran's hypertension and his service connected gout.

VA physicians have also opined that Benemid and Allopurinol are not as least likely as not to cause hypertension, and that elevated uric acid levels are predictive,

- 13 


but not a causal effect of hypertension. Service connection on a secondary basis requires that the service-connected condition be the causative factor, not the acted upon factor. See Johnston v. Brown, 10 Vet. App. 80, 86 (1997). While a private physician has opined that the veteran's hypertension is secondary to his service-connected gout, medical evidence from VA physicians distinguishes and elaborates on the counterargument that the veteran's hypertension is not caused by his service connected gout, medication used for the service connected gout, or aggravated by the service connected gout, or exposure to severe cold weather sustained in service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Based on the foregoing, the Board concludes that the V A medical data is more persuasive in the present case. The weight of the evidence is against the veteran's claim, and service connection for hypertension is not warranted.

II. Diabetes Mellitus and Residuals of Frostbite

The veteran's entire service medical records, including his service retirement physical examination report are negative for complaints, findings, or treatment of diabetes mellitus, a cold injury or residuals thereof. At the veteran's service retirement a Report of Medical History indicates that the veteran had no sugar or albumin in his urine. The retirement physical examination report specified that a urinalysis for sugar was negative. There were no residuals of a cold injury indicated on the examination report.

At a VA medical examination performed in October 1969, it was reported that urinalysis testing was negative for sugar. No pertinent diagnosis was offered. VA laboratory testing in July 1988 revealed that the veteran's glucose level was within normal limits.

- 14 


A VA clinical entry dated in June 1990 shows that the veteran received treatment for diabetes mellitus de novo, and that medication was prescribed. Subsequent VA medical records reveal continued treatment for diabetes mellitus.

A VA cold injury protocol examination was performed in June 1999. It was reported that the veteran's medical file was reviewed. By history it was indicated that the veteran had a history of diabetes mellitus type 2 for 10 years that was controlled with diet. It was reported that during service while stationed in Alaska in 1948 to 1949, and while in Greenland from 1957 to 1958, the veteran was exposed to severe cold temperatures. He stated that he developed frostbite while in Alaska and Greenland. It was indicated that treatment for his feet consisted of rubbing them, and that he never received medical treatment for the frostbite injuries. The veteran denied chronic pain, Raynaud's phenomenon, paresthesias, numbness, fungal infections, problems with his nails, skin cancer, swelling, changes in skin coloring, or sleep disturbance. The veteran complained of frequent peeling of the skin of his feet.

The June 1999 VA physical examination report revealed no pertinent abnormalities other than onychomycosis of the first right toenail and absent bilateral popliteal, posterior tibial, or dorsalis pedis pulses. The diagnoses were diabetes mellitus type 2; and history of very mild frostbite with no residuals. The clinician opined that diabetes mellitus can worsen symptoms of cold injury but it is not caused by cold injury. It was stated that while the veteran stated that he had frostbite of the feet, the degree was minimal if anything, since he was never treated by medical personnel for the condition. Peripheral arterial disease was reported.

A VA medical examination of the joints, performed in April 2004 made no reference to residuals of frostbite injuries.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.CA. §§ 1110,1131. Service

- 15 


connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records are absent for complaints, findings or treatment of diabetes mellitus or residuals of a frostbite injury, including the feet. Regarding diabetes mellitus, the first medical evidence of diabetes mellitus type 2 is shown in 1990, more than 20 years after the veteran's period of service. The veteran has asserted that his diabetes mellitus is etiologically related to the severe cold weather that he was subjected to during service. However, his testimony regarding medical causation is not considered competent. See Kirwin v. Brown, 8 Vet. App. 148 (1995); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Further, a VA physician has opined that diabetes mellitus is not caused by cold injury, and there is no medical evidence in support of the veteran's assertion.

With respect to residuals of frostbite, the medical evidence reveals no evidence of frostbite residuals, including frostbite of the feet, as indicated in the June 1999 VA medical examination report. The record shows that veteran indicated that he received no medical treatment for his reported frostbite of the feet during service. Frostbite or residuals of frostbite are not shown during service and residuals of frostbite are not currently shown. There is no medical evidence in support of the veteran's claim.

In this regard, the Board is compelled to conclude that diabetes mellitus is not shown during service or to a compensable degree within one year after service and is not shown to be related to the veteran's period of service. Residuals of frostbite are not shown.

The weight of the evidence is against the veteran's claims. Service connection for diabetes mellitus and residuals of frostbite is not warranted.

- 16 


ORDER

New and material evidence has been received to reopen the claim of service connection for hypertension, and to this extent the claim is allowed.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for residuals of frostbite is denied.

REMAND

The remaining issues involve whether new and material evidence has been received to reopen the claim of service connection for arthritis of the cervical spine, and an initial compensable rating for residuals of a fractured right mandible.

With respect to new and material evidence for service connection for arthritis of the cervical spine, the RO in 2001 and 2002 sent letters to the veteran informing him of certain provisions of the VCAA needed to substantiate his various claims. However, scrutiny of the information sent does not appear to indicate that the veteran has been afforded proper notice regarding what is needed to reopen his claim regarding service connection for arthritis of the cervical spine. In this regard, the Board may not properly proceed with appellate review at this time, and the issue must be returned to the RO so that the RO may furnish the necessary VCAA notification to the veteran.

In addition, concerning an initial compensable rating for residuals of a fractured right mandible, a review of the evidence shows that in March 2003 the veteran was afforded a VA dental and oral medical examination for evaluation of his service connected residuals of a fractured right mandible. A review of the examination

- 17 


report shows that the clinician specified that limitation of inter-incisal range of motion and lateral excursion were within normal limits. The veteran's residuals of a fractured right mandible may be evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9905, temporomandibular articulation, limitation of motion. It is important to note that Diagnostic Code 9905 specifically requires measurements of temporomandibular articulation and inter-incisal range of motion. Such measurements were not offered in the March 2003 VA medical examination and are necessary for proper evaluation of the veteran's service connected residuals of a fractured right mandible.

In consideration of the foregoing, this case is REMANDED to the RO for the following:

1. The RO should specifically inform the veteran of the information and evidence needed to reopen his claim of service connection for arthritis of the cervical spine, along with any other necessary
actions to ensure compliance with all notice and assistance requirements set forth in the Veterans
Claims Assistance Act of 2000, Pub. L. No.1 06475, 114 Stat. 2096 (2000), codified at 38 D.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). The RO should ensure that the veteran has been properly advised of: (a) the information and evidence not of record that is necessary to substantiate his claims, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the veteran is expected to provide.

2. The RO should contact the veteran and request that he submit any pertinent evidence in

- 18 


his possession that pertains to his claims to reopen service connection for arthritis of the
cervical spine and an initial compensable rating for residuals of a fractured right mandible. That evidence, if received, should then be associated with the claims folder.

3. The veteran should be afforded a VA dental examination for evaluation of his service
connected residuals of a fractured right mandible. All appropriate tests and studies should be performed, including measurements of his inter-incisal range of motion in millimeters and his lateral excursion in millimeters. The examination should also include consideration of functional loss and pain on movement. 38 C.P.R. §§ 4.40, 4.45. The claims folder should be made available to the examiner for use in the study of the case.

4. After completion of the above and any additional development deemed necessary, the RO should then review the expanded record and determine if the veteran's claims can be granted. The veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 19 


This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302,108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

V.L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

- 20




